 OSCO DRtG. IN('.Osco Drug, Inc., a wholly owned subsidiary of JewelFood Companies, Inc. and Local 36, Retail StoreEmployees Union, Retail Clerks International Asso-ciation, AFL-CIO. Cases 7- CA 13840 and 7 RC-14043August 1. 1978DECISION, ORDER. AND DIREC'TION OFSECOND ELECTIONBY MEMBERS JENKINS. Mt RPHIY ANI) TRI FSI),% IOn February 9. 1978. Administrative I aw JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, General Counsel filed an ex-ception and supporting brief, and Respondent filedcross-exceptions and a supporting brief in oppositionto General Counsel's exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge' andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Osco Drugs. Inc., a whollyowned subsidiary of Jewel Food Companies. Inc.,Benton Harbor, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.IT IS FURTHER ORDEREiD that the election in Case 7RC-14043 held on February 25. 1977. be. and ithereby is, set aside and that a second election beconducted.[Direction of Second Election and Excelvior foot-note omitted from publication.]I Respondenl has excepted t1o certain credtlhlid\ findine, nim.de h IlheAdministratlie l.aA Judge it is the Board's estabhlihed posie. nito 1 ol.er-rule an Administrative law Judge's resolutlins with respect to .rcdublht;lunless the clear preponderance ifi all of the rele.ant e]ldence con'ulnces usthat the resolutions are incorrect. Silndd Dr, IDt uli Prodlr,;l,,, ,i. 91NLRB 544 (1950), enfd. 188 F2d 362 (( A. 3. 1951} Ve haxe carefulliexamined the record and find nil hblus for reersing hit findingsMember lruesdale disagrees uxth the ,dmilrlnisratt, I ai. Judle', ornm-ments (to the effect that the Board A,ould hase found Responidertl 1in .1ioa-lion of Sec. 8(a) l) of the Act if it had granted to, the 17 n.lmd enilplo,ee,their anticipated a age Increases diirint the pendcns, of the election pel!-Ion the Adnllnl.ratl.e I a Jtiltdge inlC,ties Ih; Re,. dnl. , p lad"rin a siIu.ition UIhere it a s d.lnined if It granted ic .acIi I rI, i c.I I rilldaimned if it did not I hiss Is impl' not true l:,r. I, i is asel led Ia , ieAdmintisratl.e I.I, Judge .tikinledvcd iSt h,t l] ,n[i , cf [lu[, 1I0 .1t[iLcto grant or aithhid henefits during .a ulimii l tiien II tLhe arlc se I1ani , tas he uiould hasc done if the union ire nrlt il tile 1pitllte Sec .txes I.tfllai fn 2 of the .\dmniitr.,hiie l a Judes , I)Deiiwn.the Adnlinistrallc I I[0 -Judge rcinulilsrld.d ti, t[ th e .telaside and that a scondl election he CoIdIIIIte Lr)Upol thil ( il:l tIIllis P'lrlrequest '-e adolpt the Adnirnistra;llc I.au J.udgi recrllli ic1 daill,i tthe election be set isidC b illt , .II1 >asoit Slit! 'Irt Lit itat atI .III halldirect that a scconid eleclion he conduetsid .it uih tiLll .it lie Rc-h),illDirector deems appropjlmieI)DEC ISIONSA I I \NIt OF O IHE CASEJol, ('C M I l Ri Administrative Law Judge: This consol-idaled case was heard in Benton Harbor. Michigan. onAugust 16 18. 1977. on a complaint issued on April 29.1977.' alleging that the Respondent has coercively interro-gated and threatened employees with loss of benefits, with-held pay increases and has refused to bargain collectivelywith the Union since on or about January 6, 1977, in viola-tion of Section 8(a)( I) and (5) of the Act. By such conductRespondent is alleged to have interfered with and prevent-ed a fair representation election, and, as a remedy, theGeneral Counsel seeks the usual cease and desist order anda Gissel bargaining order. Objections I and 6 to the elec-tion were consolidated with the unfair labor practicecharges for resolution.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make thefollowing:FIN)IN(,iS oi FACTI H RIS)i( 1I [.Osco Drug. Inc.. a wholl, owned subsidiary of JewelCompanies, Inc., is engaged in the operation of retail storesselling pharmaceuticals, general merchandise and relatedproducts. It is organized under the laws of the State ofIllinois and during the sear ending December 31. 1976,derived revenues in excess of $500,000, and received goodsvalued in excess of $50,000. which were transported to theState of Michigan from points outside the State. The com-plaint alleges. Respondent admits, and on the basis of theabove facts. I find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.Local 36. Retail Store Employees Union, Retail ClerksInternational Association. AFI, C10. Is a labor organiza-tion within the meaning of Section 2(5) of the Act.i )uring the course or the h.earini. the (General Counsel tuzce amendedhis cmpllint ()in \11utls It 1977 Ihe cimplaint was amended Io allegeS(a(li) i[olatiln, he Salperxlsl Brute Johnson (See (i ( Esxh Ilmt) On,,gut 1'. 19-7. tilc i ,rlJ im ilri[t ,. .t icimended to .allcge that Respondent'scIiunsel. Ilarre S.inctirn.ln I q. iani (icorre Trilihull F,.q ice pres]-deCnt. coricl is I l intcrr sictd I cllpl ,, ic' See (i ( xh 1tn)237 NLRB No. 40231 I)E('ISIONS OF NATIONAl LABOR RELA1 IONS BOARD11 FliE ALI E(illi) UNI AIR I AHBOR I'R I1 I( t:SA. Background andl Sequence of l.vntsRespondent's retail store located at 756 Napier Avenue.Benton Harbor, Michigan. is the only facility involved inthis proceeding.On January 25, 1977, in Case 7-R(C 14043. the Respon-dent and the Union executed a Stipulation for CertificationUpon Consent Election setting forth an agreed-upon unit.and an election was held on FebruarV 25. 1977. The initialtally of ballots disclosed 12 votes cast for Petitioner I nion.12 votes cast against the Union, and 3 challenged ballots.The Union filed six objections to the election but thereafterwithdrew all but Objections 1 and 6, which are similar tothe unfair labor practices filed herein and which involvedcredibility determinations. By order. dated April 29. 1977,the Regional Director consolidated such objections Aiththe unfair labor practices for hearing.By stipulation of the parties, the challenged ballots ofMarla Leahy and Cammy Price were opened and countedand a revised tally of ballots issued on May 11, 1977. dis-closing that 14 ballots were cast against the Union and 12ballots for the Union. The remaining challenged ballot wasnot resolved because it was not determinative.B. The Gist of the 8(a)(l1 V'iolations. and Ohjections to theElection Contained in Paragraph 12 of the Amended(ConrplaintI. Alleged violations by Store Manager Joe HowellParagraphs 12(a) and (3) allege, respectively that StoreManager Joe Howell, in early January 1977. created theimpression of surveillance of the employees' union activi-tes, and that on or about January 6 1977, Store ManagerJoe Howell withheld pay increases from named employeesbecause of their union activities and/ or because of the pen-dency of the representation proceedings in Case 7 RC'14043.With respect to the impression of surveillance. I havecarefully), reviewed the record and have found no testi-monial support for the allegation that Store Manager JoeHowell created the impression of surveillance of employ-ees' union activities, and I shall, therefore, dismiss thatallegation.With respect to the allegation that Howell withheld payincreases from named employees, Howell affirmed at thehearing that his affidavit was correct in this respect: thatraises would have been given "if the union campaign hadnot been occurring." The affidavit. as affirmed at the hear-ing, stated:I would have given raises to Rebecca LaBelle, Kipce[sic], Elizabeth Randles. Ken Fetke, Calvin Briggs.Steve Nozicka, Marlene Klug, Debbie Rybarczyk,Hadley. Shirtly Cheney. Sandy Godfrey, Connie Price,Pat Priebe, Leahy. John Meister, Coone and JanetGray sometime between early January and mid-March if the union campaign had not been occurring.The general rule is that an employer should continue togrant or withhold benefits as he would if a union were notin the picture, and if his action in granting or withholdingbenefits is prompted by the presence of a Union he violatesthe Act.: In this proceeding we have a clear admission b)Store Manager }lowell that raises would have been grantedto 17 employees tin a bargaining unit of 27 employees)sormetimie between January and mid-March if the unioncmnpaign had not been occurring. In explanation of whyraises were withheld. Howell credibly testified that in ameeting with Trumbull. company counsel, on January 6.19'77. he had been advised that he could grant raises thathiad been pies iously scheduled in the budget, but that otherindividual merit raises should be deferred unless explicitlyapproved b'i counsel.I rumbull, company vice president in charge of labor re-I;tions, credibly testified and corroborated Howell's testi-mony that store management and Howell could grant pre-viously budgeted pay raises and were advised not to grantother raises absent explicit approval from him. Respon-dent. however, is not relieved of liability on grounds that itacted pursuant to advice of counsel.)On the basis of the above facts and case precedent previ-ously cited. I feel compelled to find that the withholding ofraises in the period prior to the election, was violative ofSection 8(a)( I) of the Act. In my view, present precedent istoo inflexible and the rule to do what you would normallydo absent the presence of a union is easy to ennunciate butdifficult to implement from a pragmatic standpoint. Thiscase is illustrative of that fact because: (a) Considerationof regular wage increases for employees substantially coin-cided with the period between the filing of the petition onJanuary 10. 1977. and the election on February 25, 1977.(bh Budgeted pay raises were granted during the period.(c) I'here was no disparity of treatment between union andco(mpany supporters. (d) 1The Respondent, while it advisedemployees who inquired that a raise might be considered abribe or be the basis of unfair labor practice charges, didnot attempt to blame the Union or attempt to capitalize onsuch fact in meetings with employees or in letters to em-ployees. (e) Joint Exhibit 3. an agency notice to employeesexplaining their rights, specifically lists the promising orgranting of pay raises to influence an employer's vote as anexample of conduct which interferes with the rights of em-ployees that may result in the setting aside of an election.C'onversely. nothing in such employee notice specificallylists the withholding of pay raises as an example of improp-er conduct. In my view, whatever an employer does in theway of :vages after a representation petition is filed willprobably result in either objections to the election or unfairlabor practice charges if a union loses the election. It isdifficult to conceive how this Employer could have avoidedunion objections to the election or unfair labor practice(;. (' Murph, (';'npanL. 223 NLRB 604. 606 (1976), citing The Ma))panrcnt S,,re, d a I a amol,us-Barr (onapunar. 174 NLRB 770 (1969).(;,41 ( orpration. 196 NlRB 538. 544 (1972): and The Grear Atianrce &I' i- 1e a (r,,,l , paln. Irn (,16 NlRB 27 (1967). Cf.. however. Heckerhornt.l,clfim ,trrit,, ( r,,tlrn. 208 NI RB 302. 306 (1974). and 192 NLRB 645Ilq71)Ikh (;rlar Adtirtia, A I'fi~ l'te ( .rmpanm. Inc, 166 NLRB 27, 281967)1. 1; I R B I .tlflIl lianutliurlrn, (aompanv. Inc., 483 F.2d 350. 353I( A. 2, 1973)232 ()SC(O D)RG IC. INC.charges if it had in fact grunled raises to 17 membeih s of a27-member bargaining unit and the Uni on had lost theelection. While present Board polics ma', be based on eq-uitable grounds, such policy invites litigation rather thansettlement of controversial labor issues. In mx iesu. once arepresentation petition is filed. an emplo~er's failure togrant increases should not be deemed a basis for eitherobjections or unfair labor practice charges unless the unionconcerned advises the employer that it has no objectilons tothe granting of regularly scheduled raises during the pre-election period. Where a union initiates a representationproceeding by the filing of a petition, it should be fore-closed from objecting to or filing unfair labor practicecharge where raises are withheld unless it wraises in Aritingany objections to the grant of regularly scheduled pax I;s11-es. This would clarify an emplo.'er's position to ia ser, per-plexing area because he is damned if he does (grant in-creases) and damned if he doesn't. Despite the rhetoricalexposition of what the rule should be. I find that currentprecedent requires me to find a v iolation of Section 8(a)( 1)because Respondent withheld raises because of the unioncampaign.2. Allegations involving a Supersisor Jeffres VandenbushVandenbush. a second assistant manager, is admittedly asupervisor within the meaning of the Act. He is alleged tohave: (a) coercively interrogated emplosees on or aboutmid-January 1977, about their activities or membership orsympathies for the Union: (b) on or about Januars 2t.1977, threatened employees with the loss of "push moines"if the Union were successful in attempting to represent theemployees; (c) on or about February 2. 1977. again threat-ened employees with the loss of an economic benefit. so-called push money, if the Union were successful in at-tempting to represent the employees.With respect to (a), Peggy Burreson's undisputed aindcredited testimonv established that a couple of daxs, afterthe Union held its meeting at the Ramada Inn on Januarx8., 1977. Jeff Vandenbush asked her who was at the unionmeeting and stated that Bruce Johnson and Hadlex (em-ployees of Osco). who had also attended the meeting. in-formed him who was for and against the Union. She alsotestified that on several occasions before and after the elec-tion held February 25, 1977. Vandenhush asked if sheknew how some people were voting. This wias not an isolat-ed incident, since Vandenbush asked Burreson before andafter the election how employees were voting. I concludethat Vandenbush's inquiry in mid-January as to who at-tended the union meeting constitutes unlawful interroga-tion and is violative of Section 8(a)( 1).As to (b) and (c) noted previously, both concerned thethreatened loss of PM, known as push or promotionalmoney, by employees engaged in selling cosmetics: suchthreats are alleged to have occurred in Vandenbush's car inJanuary 1977, and again in early February at the store.Two witnesses for the General (Counsel, Joce Harrisand Lori Kopke credibly testified that when returning froma trip with Jeff Vandenbush from Oak Brook, Illinois.where they attended a jewelry show, a discussion ensuedabout what would happen to their PM. or promotionalmones If the U nion came in. :ltilnatels. their testimon'UsI consistent that in the consersation in the car returninghome. \'andenhbush stated that three things could result ifthe I nion camie in. the PM moneN might be retained as is.it might be dix ided up among ; all emplovees in the store, orit courld be done aus ix ilth. I'he gist of that discussion wasthat such ai matter was negotiable and as a result of thenegotiations ans one of the three possibilities could occur.I find that the three options mentioned bs Vandenbushcould reisonabhl result from negotiations and that suchdiscussion did not amount to a threat to either employeethat the coming of the Union would necessarily result in aloss of their promotion mone,. Accordingly, I find that theconstersationll in Vandenbush's car on their ret!irn to Ben-ton Harbor from a jes elrx show did not amount to threatsor coercion within the meaning of Section 8(a)( I ) of theAct.Further conversations wuith Vandenbush in February inthe store take on somewhat different posture however.Both Harris and Kopcke testified that in discussions in thestore in the middle of Februars about promotional mone.Vandenbush mentioned onlx two possibilities. namely. thatit would be done away with or would be divided up amongall emploees of the store. At this point, Vandenbushseemed intent on getting across to the two women cosmeti-ciulns that thex would prob.ably lose their promotionalmones (q{uarteril pa;iments which amounted to approxi-matels S4(X)). which was a substantial bonus in light oftheir someswhat limited hourly pa', if the Union were se-lected. As discussions continued about the impact of theUnion on their promotionmtl money as the election neared.the ma jor emphasis seemed to center on the possible loss ofsuch monex, either hb was of its total discontinuance oralternativels. bh being split up among all the employees ofthe store. IThis continued emphasis on possible loss of theirpromotion moneS in Vandenhush's responses to questionscontained an Implicit threat that if the Union came in. thexwould suffer financial detriment. This, I find, constitutes athreat violative of Section 8(1 )( i ) of the Act.3. Allegations regartling Bruce Johnson. an allegedsupervisora. Johnst.on's .superrisor) statusBruce Johnson voted in the representation election andhis ballot was challenged on the grounds that he was asupervisor. After a revised taIlls of ballots was issued, hisballot was not determinative and no resolution was madeof his alleged supervisory status. After an amendment ofthis complaint alleging unfair labor practices by Johnson.his supecvisor, statu is was again placed in issue in this pro-ceeding.At a ('hristma.s part! in earls December 1976, StoreManager lHowell announced that Bruce Johnson was tobecome a manatgement trainee upon his graduation fromcollege in NMa 1977. 1 hereafter. however. upon the depar-ture of Dick Palmer, head of the camera department. inlate December 1976. Johnson assumed his managementduties as a trainee earlier. As a management trainee, John-son waIs at best a marginlal superilsor within the meaning233 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act. Certainly, after the completion of his manage-rial training, he would be a full-fledged supervisor. Thequestion presented here, however, is whether, while he wasin training, did he exercise or have any of the pertinentauthority which an individual must have to he a supervisorwithin the meaning of the Act.Johnson, like other admitted supervisors, had access to aportion of the safe, made change for cashiers. authorizedcredit and approved checks over $20, handled customers'complaints, checked out employee purchases at discounts,had keys to the store, and opened and closed the store on arotating basis with other management personnel. He alsowas the lone managerial employee in the store when otheradmitted supervisors were out to lunch or dinner and, inthe process, was in charge of the store in the absence ofadmitted supervisors for an hour or two a day. With someexception in the disciplinary area, howell, the store man-ager, credibly testified that Johnson did not have the au-thority to hire or fire, promote, grant raises, discipline, oreffectively recommend such actions. With respect to as-signment of work, however. Johnson admittedly gave as-signments to part-time employees on a fairly regular basis.Other employees were generally given assignments by ad-mitted supervisors, Vandenbush. or Assistant ManagerMcDowell, or Store Manager Howell. While Johnson per-formed many of the duties of other admitted supervisors,which gave him the appearance of a supervisor in the eyesof many employees, many of those duties were equivocalas supervisory criteria. In the final analysis, whether or notJohnson was a supervisor rests essentially on his authorityto assign work to part-time employees and whether suchassignment was routine or required the exercise of indepen-dent judgment. I find that Johnson exercised independentjudgment in determining which part-time employees wouldbe assigned to which task and that he regularly performedsuch tasks. Further, I credit Palmer's testimony that How-ell, the store manager, informed him that Johnson"would carry out and instruct employees in their dutiesand conduct any disciplinary action that he sees fit." Whilecrediting Howell to the extent that Johnson did not havethe authority to hire or fire or effectively recommend thatand similar personnel actions. I do not credit Howell thatJohnson had no disciplinary authority, such as authority toissue verbal or written reprimands and other lesser degreesof discipline commensurate with his status as a departmenthead and supervisor. Since a supervisor within the meaningof the Act need only have or exercise an)' one of the crite-ria enumerated in Section 2(11) of the Act, I conclude andfind that after his appointment as a management traineeon or about December 23, 1976, Bruce Johnson was a su-pervisor within the meaning of the Act.b. Specific allegations against Supervrsor Bruce Johnson1. That he engaged in surveillance of employees on orabout January 8 and February 24, 1977.2. That he engaged in conduct tending to induce em-ployees to abandon their protected concerted activities.3. That he stated to employees that the Employer wouldnot bargain and/or negotiate on mandatory subjects ofbargaining.(1) The surveillance allegationRaymond Sones, business agent for the Union, crediblytestified that he held a union meeting for employees onJanuary 8, 1977. at the Ramada Inn, which was attendedby 10 to 12 employees. At that meeting he personallytalked to Bruce Johnson and told him he "felt he [Johnson]was supervision and that anything he heard in that meetingshould not be taken back to management because I feltthere would be surveillance." Johnson apparently made nocomment in return, although he was not asked nor did heleave the meeting. Peggy Burreson credibly testified thatVandenbush, an admitted supervisor, told her that Johnsonand Hadley had told him who attended the union meetingof January 8, 1977, and who appeared to be in favor of theUnion.I am unwilling to find surveillance by the mere presenceof Johnson at the January 8, 1977, meeting. Moreover, theonly testimonial evidence in the record with respect toJohnson's reporting on the meeting was that by Burreson,and it would be necessary to assume the truth of what isessentially hearsay. In view of Johnson's open attendanceat the meeting and the fact that he was not asked to leavedespite open knowledge as to his job capacity as a depart-ment head and the further fact that the organizationalcampaign and the Union were openly discussed betweenemployees and supervisors throughout this period, I findthat the allegation of surveillance of the January 8, 1977,meeting has not been sustained.With respect to the February 24, 1977, meeting atPalmer's house, Palmer himself testified that he invited ev-eryone at the store to the meeting, including managerialpersonnel. Consequently, the presence of Johnson at thismeeting was by invitation and could not thus be labeled asa covert or overt act of surveillance. Accordingly, I alsorecommend dismissal of the surveillance allegation insofaras it relates to the meeting of February 24, 1977.(2) Conduct to induce employees to abandon theirconcerted activitiesWhile Johnson expressed views that were generally ad-verse to the Union's position, as a supervisor he can legiti-mately persuade employees that selection of the Union isnot in their best interest unless such comments tend tocoerce employees or constitute offers of benefit to the em-ployees to abandon the support of the Union. H. D.Palmer, the employee most active in promoting the Union,testified that at the February 24 meeting at his home John-son stated that the Company had stated it would not nego-tiate with the Union. However, this contrasts with the prof-fered testimony of Sones, the union business agent, that atthe February 24 meeting Johnson stated that the Companyhad said it wouldn't negotiate anything like a Muir con-tract.4Moreover, Kenneth Fetke credibly testified that in a4 Such testimonv was stipulated to by counsel for the General Counseland the Respondent VWhile I initially rejected the stipulation until such timeas the (General Counsel amended the complaint to allege that Bruce John-son Awas a supervisor and had engaged in certain 8(a)(1) conduct. I nowaccept it since. after review of the record, I conclude that Sones did not234 OSCO DRUG, INC.discussion with Bruce Johnson at the store sometime inJanuary 1977, Johnson advised him that "Osco Drugwould give no more than a dime raise for emplo:ees." I hisis also in accord with testimony by Peggy Burreson that theBenton Harbor store was not considered a drugstore but ageneral discount store and the wage pattern given in unioncontracts at similar stores would set the pattern for negoti-ations here. In light of the inconsistent testimony as towhat Bruce Johnson stated. I do not believe that Johnsonever flatly stated that the Company would not negotiate. Ido credit the testimony of Fetke and do find that Johnsonindicated that there would be limited gains if the Unionnegotiated with Osco, but I do not find such commentscoercive in these circumstances. Accordingly. I will dismissthis allegation.(3) The allegation that the Compan) would not bargainThe only testimony in this regard is that by H. ).Palmer noted above that at a Fehruary 24 meeting Johnsonstated the Company would not bargain. While Palmer wasan articulate and generally credible witness in other re-gards, I believe he was mistaken on this point since othertestimony tends to establish that Johnson's position wasthat although selection of the Union would result in smallmonetary gains for the employees. no one else, includingthe union business agent. who was also present, testifiedthat Johnson stated flatly that the Company would notbargain. Accordingly, I will also recommend dismissal ofthis allegation.(4) Allegations involving Respondent's counseland vice presidentOn August 17, 1977, the counsel for the General Counselamended the complaint to add a new subparagraph, 12(h)which alleges:On or about April 30. 1977, June 3, 1977 and again onor about August 10 and 11, 1977, Respondent by itsagents, George Trumbull, Esq. and Harry Sangerman.Esq., coercively interrogated its employees individ-ually as to whether they signed union authorizationcards and further interrogated them individually, inthe store manager's office, as to whether they gave an'statements or affidavits to an agent of the NationalLabor Relations Board.Testimony adduced by the General Counsel establishedthat a number of employees were called into the office ofRespondent's Benton Harbor store and asked if theywished to voluntarily participate in filling out a question-naire prepared by Respondent's counsel. The questionnairein question has been admitted as Joint Exhibit 1. See alsoGeneral Counsel's Exhibit 9. a questionnaire filled out byemployee Patricia Priebe. It is undisputed that Respon-dent's counsel utilized such a questionnaire. The question-naire contains two questions which the General Counseliestif, on such a mailer and vhat tletim>rin he did gloe did not c flclfill 'liththe stipulationcontends are unlawful, namely, question 8. which askswhether the individual signed a union authorization cardfor the Retail Clerks IUnion, and question 12, which askswhether the employee gave a statement to an agent of theNational Labor Relations Board.In defense of Respondent. it should be noted: (I) thatthe questionnaires were used to prepare a defense to theobjections to the election and the unfair labor practiceswhich were consolidated for hearing;5(2) that employeeparticipation was entirely voluntary; and (3) that employ-ees who refused to participate were not threatened or pe-nalized in ans way.The two major issues presented by these allegations are:ta) Were the circumstances in which employees weregiven this questionnaire and asked to fill it out coercive soas to inhibit or interfere with employees in the exercise oftheir Section 7 rights?(b) Were the questions themselves illegal as a matter oflaw?Each of these issues is treated separately hereafter.The questionnaire itself has a cover disclaimers whichstates that employee participation or lack of participationwill in no way affect their jobs or their rights as employees.The emplo)sees who testified about the questionnaire af-firmed that they voluntarily participated in filling out thequestionnaire. One employee. H. D. Palmer, refused to fillout the questionnaire and suffered no job detriment as aresult. At least one other employee stated that she refusedto answer portions of the questionnaire and was notpressed to respond.'The employees who participated testified that they weretold to read the cover page which contained a noncoercivedisclaimer and to read and answer the questions carefully.If they wanted to discuss either the question or their an-swer they did so either with Mr. Trumbull or with Mr.Sangerman. After the questionnaire was filled out, theyIn sieC. of 1he testinlons of if D Palmer that he refused to fill out suchcu quelullnirlr tin April 197. the quetion arose as to the time period suchqueslinnalres were utilized the dl'.cl.ntler coser page mentions that thequesl,nons were prepared solels in connectioln with the forthcoiming hearingconerninllit OhJe.tillOs to) the electilon and related unfair labor practicecharges Since the cotliplai.ln report on objectrins and order consolidalingunfair lahbor practile w.ia dated .pril 29, 1977. the questionnaire ohviouslshad to be used suhequernt to that date. The employees that lestlfied whofilled Gut qiuextllionlaire stated it occurred in June or a week or two prior tothe hearing ii/ 5\uigu In tiew of this, I find that the questionnaires wereutilized itt June .ittd August 1977t he coser page of the quest.ionnalre reads as followoOs(co I)rug. Inc .would appreciate if you would answer the followingqtestions hich ha.ec been prepared solel' in connection uith theforthcoinllni NationAl I .lhr Relations Board hearing concerning oh-lCctlion It) the onedllim .affecllng results of the recent electil1i arid re-lated uinf;lir labor practice charges' our parttcipaition or lack of participation In this Insestigatiiin will itnoi was iffect sour job or sour rights as an empiloee Nor will it affectsour reenpltptnienit with the conmpans if sou are not presentl) em-plosed hb the cornpan Yo u hase the right to refuse to participatewithout affecltig sou loh sour reemplo~sment or sour rights as anemploseeWe are not interested in acertalinilig whether ,)ou are for or againstains unionthis 1s , ,ur ion husilneisS e a.lsor requcet -owu do not disclose to ushio ,o. toted in the clect llt'We are Interedsted o1 nl il truthI h ahse dl'icl. iiit stateienit s.ia identical to that utilized in Vl:d",,t,fi're II, , Ira ,. tnd `tir / s ,( 161i NI RB 12,1 12)09 I 11 (196t6i )235 DECISIONS OL NATIONAL LABOR REt.ATIONS BOARDsigned and dated the questionnaire. No employees testifiedthat they were forced to answer questions they did notwant to nor were they threatened, coerced, or promisedbenefits during the course of filling out such questionnaire.Accordingly, I conclude that the circumstances surround-ing the filling out of the questionnaire did not in any wayconstitute a violation of Section 8(a)(1) of the Act.(c) Were questions 8 and 12 illegal as a matter of law'?Question 8 asked the individual employee whether theyhad signed a union authorization card. It is undisputedthat on January 6, 1977, a union representative visited theBenton Harbor store, stated he represented a majority ofthe employees, and requested recognition and bargaining.At the time of such demand, the union representative of-fered to show union authorization cards to Jeff Vanden-bush, a store supervisor. Vandenbush stated he had no au-thority in that area and after checking with the officereferred the union representative to George Trumbull. vicepresident of labor relations and gave them his phone num-ber. Subsequently. the Respondent declined recognitionbut suggested that it would agree to an election by theNational Labor Relations Board. After the election and thefiling of objections thereto by the Union and the filing ofunfair labor practice charges, the Regional Director direct-ed that a consolidated hearing be heard since the objec-tions to the election and the unfair labor practice chargeswere similar in nature and involved credibility determina-tions. In the complaint and at the hearing the GeneralCounsel has requested a Gissel bargaining order as a rem-edy to the violations alleged. In view of the demand forrecognition based on union authorization cards and therequest for a Gissel bargaining order as a remedy for viola-tions alleged, the Respondent. for purposes of preparing itsdefense to such charges, is entitled to inquire provided theproper assurances against reprisal are made, as to whetherand under what circumstances, individuals executed unionauthorization cards. Accordingly, I find and conclude thatquestion 8 is not unlawful.Question 12 merely asks whether the individual gave astatement to an agent of the National Labor RelationsBoard. This would, of course, identify the individual thatmight be utilized as a witness for the General Counsel andemphasize that such individual's answer to other questionsmay be utilized to substantiate the allegations made. I donot find that this question, of itself and as a matter of law,constituted a violation of Section 8(a)( I. Accordingly, Ishall recommend dismissal of paragraph 12(h) in its en-tirety.11I THE REPRESENTIAION PRO( I F)IN(iIn view of the 8(a)(l) findings made previously, it is rec-ommended that the objections to the conduct of the elec-tion filed by the Union in Case 7 RC- 14043 be sustainedand the results of the election be set aside.7U pon theUnion's request, a new election shall be held after sever-In recommending the election he e se asilde. I do) not relis on Ian 81a)1 1)findings based on conduct on or before the representation pettition was filedon January 10, 1977.ance of the representation proceeding from this consoli-dated proceeding.(CON( It SiONS O1 LAW1. By withholding or deferring its merit wage increasesfrom R. LaBelle, L. Kopke, E. Randles, K. Fetke. K.Briggs. S. Nozicka, M. Klug. D. Rybarczyk. J. Hadley. S.Cheney. S. Godfrey, C. Price. P. Priebe. M. Leahy, J. Meis-ter, K. Coone, aind J. GraN in the period from January tomid-March 1977, because of the union campaign, Respon-dent has violated Section 8(a)(l) of the Act.2. By coercively interrogating employees concerningtheir union membership and activities and that of theirfellow employees on or about mid-January 1977, the Re-spondent, through its supervisor, Jeffrey Vandenbush, vio-lated Section 8(a)( ) of the Act.3. By inferring or threatening employees on or aboutFchruarO2. 1977, with the loss of or a decrease in promo-tional money if the Union were successful in seeking torepresent the employees. the Respondent, through its sup-ervisor, Jeffrey Vandenbush, violated Section 8(a)( I) of theAct.4. The Respondent did not unlawfully refuse to recog-nize and bargain with the Union in violation of Section8(a)(5) of the Act.5. The Respondent has not engaged in violations of Sec-tion 8(a)( il of the Act except as specifically found herein.6. With respect to objections I and 6 in the related rep-resentation proceeding which concern conduct set forth inparagraph 12 of the complaint. I find that Respondent, byengaging in certain conduct, has interfered with employees'freedom of choice in the representation election conductedon February 25. 1977.7. 1The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.TIllL REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that theRespondent be ordered to cease and desist therefrom andthat it take certain affirmative action designed to effectuatethe policies of the Act.In the complaint, the General Counsel alleged a refusalto bargain and requests the issuance of a Gissel8bargain-ing order based on his contention that the unfair laborpractices alleged herein are so serious and pervasive incharacter as to prevent the holding of a fair representationelection. Subsequent to the close of the hearing, the Gener-al Counsel filed no brief in support of such contention.I have, nonetheless, considered the appropriateness ofgranting a Gissel bargaining order and upon review of theunfair labor practices found herein, I find and concludethat issuance of a bargaining order under any rationale ofGise/l is not warranted. The withholding of the pay raiseswas done essentially in abundance of caution during the7-week preelection period. The unlawful interrogationfound was with respect to a single employee. Lastly, theN.1I .R. .(,I- l Pat'Amti , In, 1951 U.S 575 11969i.236 OSCO DRt: (. IN(threat of a loss in promotional benefits affected tlsso em-ployees in a 27-member unit. While. as noted hereafter. Ifind such conduct sufficient to set aside the election, I donot find such violations so serious or per',asl\.c as to pre-vent the holding of a fair election in the future. Accord-ingls. I reject the request for a (Gisc bargaining orderFurther. in order to effectuate the purposes of the Actl.Respondent will be directed to make its emplo'ees wholefor any loss of earnings sustained as a result of Respon-dent's unlawful withholding or deferring of its merit \\ agcincreases, as found previously. The backpal obligation ofRespondent w, ill be computed in the manner set forth inF. U' .Wooltorth (Corlpanrt. 90 NI.RB 289 (1950)). with iln-terest thereon calculated according to Floridal lt'c/l (',h/ 7(-ration. 231 NLRB 651 (1977).9Upon the foregoing findings of fact. conclusions of last.and the entire record, and pursuant to Section 1o(t) of theAct. I make the following recommended:ORDER "'Osco Drug. Inc.. a wholly owned subsidiary of Jes clCompanies, Inc., its officers. agents. successors. and as-signs, shall:1. Cease and desist from:(a) Withholding or deferring its merit wage increases be-cause of a union campaign.(b) Inferring or threatening that if a union is successfulin seeking to represent the employees. promotional moneNfor cosmeticians will be eliminated or reduced.(c) Coercively interrogating an emploNee or emploheesabout their union views and beliefs or that of their fellowemployees.(d) In any like or related manner interfering with. re-straining, or coercing employees in the exercise of theirrights to self-organization, to form. join. or assist labor or-ganizations. to bargain collectively through representativesof their own choosing, or to engage in other concerted .ac-tivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from an) or all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make whole those employees listed in the Conclu-sions of Law and or in the complaint for an'N loss of earn-ings they may have sustained b, reason of Respondent'swithholding or deferral of its merit wage increases withinterest in accordance with this Decision.(b) Preserve and upon request make available to theBoard or its agents, for examination and copying, all pas-roll records, social security records, timecards, personnelrecords and reports, and ail other records necessar, to im-plement the terms of this Decision.(c) Post at its place of business in Benton Harbor. Mich-igan, copies of the attached notice marked "Appendix." 'Copies of said notice, on forms provided bs the RegionalDirector for Region 7, after being duly signed b, the Re-spondent's representtitvre, shall be posted by it immedi-atelx upon receipt thereof. and be maintained by it for 60colsecutil\c da _sS thereafter. in conspicuous places, includ-inm all places ,Nhcere notices to eliplospces are custolmarilposted Rcamoniahle steps shall he taken hb, the Respondentto insure that said notices arc not altered. defaced, or co,-ered an\ n othel miateriall.(J) Noti'f! the Regional I)irector for Region 7, in writ-Inc. \i thin 2){ dayss from the date of this Order. what stepsthe Respondent il;s taikeii to coinpl) herewith.11 Is I RI I Rit R ((\iimt N'i, m in Case 7 -RC 14043. thatthe Board stialtii the [ nion's objections to the conduct ofRespondent affecting the results of the election of Febru-als 2., 1977: thiat the election be set aside and, upon theUnion's request. ,i nesw election be held. after severance ofCuase 7 R(' 14043 from this consolidated proceeding.II is I i RImI R ORm) RE I) thal the complaint be dismissedinsofar as it alleges an! unfair labor practices. other thanas specificaill found herein.Sc 2010 l;. /- I, P}/ut, ~,, P s It,:,,''l, ('r, 118 Nt RB 716 (t 1962)Ini the cc\nlt no e.etprionr rc filed a s pro.idcd bh Sec 102 46 of theRide. .alc Rc i.atI II,(.n ,of the Catlin. l.lh,,r Rel.tion. HBord. the findin.,ct>ltllttlu~lan dTkl reCtqlililmenleI Order hereln sh.all, .i prosided In Sec102 4S8 ,1 Ihc Rlsc, .1nd Reiulliton'. Ace adopled h\ the Board :tn heconme,ts f inm ,. .cllll lli. .1Jii ()re rir. .rid all o1hCetilonl tihereto shall beJ t1cild \.ilt ei i.c l [ ,11/ p tIC,ihl the (xCrll th, thit ()idCI ti cllf orc.d hs a inudli ent .)f a tnlledStiIcs ( 'tirl of -Xpprc. the '.,l in the notice reading "Posted hs Order,I c Nt l .lln I .ha Rcilalln, ii Boalrd"l shall read '"Posted Pursuant to aIludicr tlll f the I ilicd Stlice ( 'url f A ppeals tinforcinit an Order of theNiitiolr/] I hor Rcle ins BoardAPPND) I XNOIltl 1o tIMPIOt EL:SP()ost 1) i' (ORDI R O1 ll[N i11 iA 1. LABOR RI:IA lIiNS BOARD-An \Agernc) f the Unllited States GovernmentWi BadI ,Nsol withhold or defer merit wage raisesbecause of the union campaign.Wi: vsn1 Nor infer or threaten the elimination ordecrease of promotional money payments if theUnion is successful in its attempts to represent em-ployees.V'i alil NoI question employees about their unionactivities or their knowledge of the union activities ofother emplo!ees.Wi an I solt in any like or related manner interferewith, restrain. or coerce employees in the exercise ofrights guaranteed to them in Section 7 of the Nationall.abor Relations Act.W I il make whole those employees named in thisDecision for an!- loss of pa' they. may have sufferedbecause pit) raises were w ithheld or deferred becauseof the union campaign. swith interest.Os(s I) It (5s. IN(t , 1\tOI I Y OWNItD SUBSIDIARY OF.11 sl (I tONW.A Ls IN(237